Order issued September 14, 2012




                                              In The
                                     Court of Appeal

                                       No. 05-12-01250-CV


 RSS RAIL SIGNAL SYSTEMS CORPORATION AND JOHN CUMMINGS, Appellants

                                               V.

                  SKY KING FOUNDATION INCORPORATED, FLYING
                 CROWN FOUNDATION, AND STEPHEN BIRCH, Appellees


                                            ORDER

          The Court has before it appellants’ September 13, 2012 emergency motion for temporary

relief from trial court orders on amount of security to suspend enforcement of order approving

settlement and disbursement of settlement proceeds pending appeal. The Court DENIES the

motion.